                                             Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 1 of 25 Page ID #:1



                                                   Timothy M. Ryan, Bar No. 178059
                                               1   Andrew J. Mase, Bar No. 300680
                                               2   THE RYAN FIRM
                                                   A Professional Corporation
                                               3   2603 Main St, Suite 1225
                                                   Irvine, CA 92614
                                               4   Telephone (949) 263-1800; Fax (949) 872-2211
                                               5   Attorneys for Defendant The Bank Of New York Mellon, Formerly Known As The Bank
                                                   Of New York As Successor In Interest To JPMorgan Chase Bank, N.A. As Trustee For
                                               6   Structured Asset Mortgage Investments II Inc. Bear Stearns ALT-A Trust 2006-2,
                                               7   Mortgage Pass-Through Certificates, Series 2006-2

                                               8
                                               9
                                                                  IN THE CENTRAL DISTRICT OF CALIFORNIA
                                              10
                                              11          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

                                              12
                A Professional Corporation




                                                    CYNTHIA L BROWN,                     )   CASE NO.:
THE RYAN FIRM




                                              13                                             State Court Case No.: 30-2020-01159870
                                                                                         )
                                              14                Plaintiff,               )
                                                                                         )   Date Action File: September 30, 2016
                                              15    vs.                                  )
                                                                                         )   NOTICE OF REMOVAL
                                              16                                         )   [DIVERSITY JURISDICTION]
                                                    THE BANK OF NEW YORK
                                              17    MELLON, FORMERLY                     )
                                                    KNOWN AS THE BANK OF NEW             )
                                                                                         )   Trial Date:        None set.
                                              18    YORK AS SUCCESSOR IN
                                                    INTEREST TO JPMORGAN                 )
                                              19    CHASE BANK, N.A. AS                  )
                                                    TRUSTEE FOR STRUCTURED               )
                                              20                                         )
                                                    ASSET MORTGAGE
                                                    INVESTMENTS II INC. BEAR             )
                                              21                                         )
                                                    STEARNS ALT-A TRUST 2006-2,
                                              22    MORTGAGE PASS-THROUGH                )
                                                    CERTIFICATES, SERIES 2006-2,         )
                                              23    and Does 1-100 inclusive             )
                                                                                         )
                                              24                Defendants.              )
                                                                                         )
                                              25                                         )
                                                                                         )
                                              26                                         )
                                              27                                         )
                                                                                         )
                                              28                                         )
                                                                                             1
                                                                                     Notice of Removal
                                             Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 2 of 25 Page ID #:2




                                               1          To the Clerk of the United States District Court for the Central District of
                                               2   California:
                                               3          Defendant The Bank Of New York Mellon, Formerly Known As The Bank Of
                                               4   New York As Successor In Interest To JPMorgan Chase Bank, N.A. As Trustee For
                                               5   Structured Asset Mortgage Investments II Inc. Bear Stearns ALT-A Trust 2006-2,
                                               6   Mortgage Pass-Through Certificates, Series 2006-2 (“BONYM”) files this Notice of
                                               7   Removal pursuant to 28 U.S.C. §§ 1332, 1441(b).
                                               8         STATEMENT OF FACTS ENTITLING DEFENDANT TO REMOVAL
                                               9          1.     The action pending in the Superior Court of the State of California for the
                                              10   County of Orange, entitled Brown v. The Bank of New York Mellon (Case No. 30-2020-
                                              11   01159870), was filed by plaintiff Cynthia Brown (“Plaintiff”) on September 30, 2020.
                                              12          2.     BONYM submits this notice of removal pursuant to 28 U.S.C. §§ 1441(b)
                A Professional Corporation
THE RYAN FIRM




                                              13   and 1332(a) on grounds that the plaintiff and BONYM are each citizens of different
                                              14   states, and the matter in controversy exceeds the sum or value of $75,000. (Compl. at 1
                                              15   (demand for $15,000,000.00).)
                                              16          3.     Plaintiff is a resident of the State of California; residing in Villa Park,
                                              17   Orange County, CA. (Compl., ¶1.)
                                              18          4.     Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court
                                              19   of which the district courts of the United States have original jurisdiction, may be
                                              20   removed by the defendant or the defendants, to the district court of the United States for
                                              21   the district and division embracing the place where such action is pending.”
                                              22          5.     BONYM is a corporation organized under the laws of the State of New
                                              23   York with its principal place of business in New York. (Compl. ¶31.)
                                              24          6.     Thus, for purposes of diversity jurisdiction, BONYM is a citizen of New
                                              25   York and Plaintiff is a citizen of California.
                                              26          7.     Total diversity exists and the amount in controversy requirement is met.
                                              27          8.     BONYM has no been served with the summons or complaint in this matter
                                              28   and the removal is timely.
                                                                                                    2
                                                                                          Notice of Removal
                                             Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 3 of 25 Page ID #:3




                                               1          9.      Attached hereto as Exhibit 1 is a true and correct copy of the complaint
                                               2   filed in the state court in this matter.
                                               3
                                               4    DATED: October 5, 2020                               THE RYAN FIRM
                                                                                                         A Professional Corporation
                                               5
                                               6
                                               7
                                                                                                         By:       /s/ Andrew Mase
                                               8                                                               TIMOTHY M. RYAN
                                                                                                               ANDREW J. MASE
                                               9                                                               Attorneys for Defendant The Bank Of
                                                                                                               New York Mellon, Formerly Known
                                              10                                                               As The Bank Of New York As
                                              11                                                               Successor In Interest To JPMorgan
                                                                                                               Chase Bank, N.A. As Trustee For
                                              12                                                               Structured Asset Mortgage
                                                                                                               Investments II Inc. Bear Stearns ALT-
                A Professional Corporation
THE RYAN FIRM




                                              13                                                               A Trust 2006-2, Mortgage Pass-
                                                                                                               Through Certificates, Series 2006-2
                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28
                                                                                                     3
                                                                                              Notice of Removal
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 4 of 25 Page ID #:4


                        EXHIBIT 1




                        EXHIBIT 1
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 5 of 25 Page ID #:5
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 6 of 25 Page ID #:6
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 7 of 25 Page ID #:7
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 8 of 25 Page ID #:8
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 9 of 25 Page ID #:9
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 10 of 25 Page ID #:10
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 11 of 25 Page ID #:11
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 12 of 25 Page ID #:12
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 13 of 25 Page ID #:13
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 14 of 25 Page ID #:14
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 15 of 25 Page ID #:15
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 16 of 25 Page ID #:16
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 17 of 25 Page ID #:17
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 18 of 25 Page ID #:18
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 19 of 25 Page ID #:19
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 20 of 25 Page ID #:20
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 21 of 25 Page ID #:21
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 22 of 25 Page ID #:22
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 23 of 25 Page ID #:23
Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 24 of 25 Page ID #:24
                                             Case 8:20-cv-01922-JLS-DFM Document 1 Filed 10/05/20 Page 25 of 25 Page ID #:25




                                                1                                   PROOF OF SERVICE
                                                2         I am over the age of eighteen years and not a party to the within action. I am
                                                3   employed by The Ryan Firm, A Professional Corporation, whose business address is:
                                                    2603 Main St, Suite 1225, Irvine, CA 92614.
                                                4
                                                        On October 5, 2020, I served the within document(s) described as: NOTICE OF
                                                5   REMOVAL [DIVERSITY JURISDICTION] on the interested parties in this action:
                                                6         by placing the original     true copy(ies) thereof enclosed in sealed envelope(s)
                                                7           addressed as follows:     addressed as stated on the attached mailing list.

                                                8          Name & Address             Telephone / Fax / E-mail           Role
                                                9     Cynthia Brown                Tel:                        * Defendant in Pro Per
                                                      P.O. Box 4806                Email:                      *
                                               10     Orange, CA 92863
                                               11         BY MAIL (F.R.Civ.P, rule 5(b)(1); F.R.Civ.P., rule 5(b)(2)(C))—I deposited such
                                                          envelope(s) for processing in the mailroom in our offices, having been address to
                                               12         each party’s attorney(s) of record at their last known address. I am “readily
                A Professional Corporation




                                                          familiar” with the firm’s practice of collection and processing correspondence for
THE RYAN FIRM




                                               13
                                                          mailing. It is deposited with the U.S. Postal Service on that same day with postage
                                               14         thereon fully prepaid at Irvine, California, in the ordinary course of business.
                                               15         (Federal) I declare that I am employed in the office of a member of the bar of this
                                                          Court at whose direction the service was made.
                                               16
                                                          Executed on October 5, 2020, at Irvine, California.
                                               17
                                               18
                                               19                                                     /s/ Nasya Chou
                                                                                                      NASYA CHOU
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28


                                                                                          Proof of Service
